           Case 3:20-cv-00458-RCJ-CLB Document 27 Filed 01/07/21 Page 1 of 3




     JANET C. PANCOAST, ESQ.
 1   Nevada Bar No. 005090
     CISNEROS & MARIAS
 2
     6671 S. Las Vegas Boulevard
 3   Building D, Suite 215
     Las Vegas, NV 89119
 4     MAIL TO
     1299 Zurich Way, Suite 250
 5   Schaumburg, IL 60196
     (702) 233-9660 (telephone)
 6   (702) 233-9665 (facsimile)
     janet.pancoast@zurichna.com
 7

 8   Attorneys for Defendant
     TM&KKH, INC.
 9
                           IN THE UNITED STATES DISTRICT COURT
10
                               IN AND FOR THE DISTRICT OF NEVADA
11
      EMILY HARVILL,                                       CASE NO:      3:20-cv-00458
12
                               Plaintiff,
13
      v.                                                         ORDER OF DISMISSAL
14
                                                                  WITH PREJUDICE
15    TM&KKH, INC., dba
      MICHAEL HOHL HONDA,
16
                           Defendant.
17

18
              IT IS HEREBY STIPULATED AND AGREED, by and between the PLAINTIFF, EMILY
19

20   HARVILL and her counsel MARK MAUSERT, ESQ. of LAW OFFICE OF MARK MAUSERT

21   and DEFENDANT TM&KKH, INC. by and through their counsel of record JANET C.

22   PANCOAST, ESQ. of CISNEROS & MARIAS, hereby to dismiss this case with prejudice.
23   ///
24
     ///
25
     ///
26

27
                                            1
28
       Case 3:20-cv-00458-RCJ-CLB Document 27 Filed 01/07/21 Page 2 of 3




                                                                  Emily Harvill vs. Michael Hohl Honda
 1                                                                                      34B-2020-00174
                                                          Stipulation & Order for Dismissal with Prejudice
 2

 3          It is further agreed that each side to bear their own costs and fees.

 4          There is no Trial presently scheduled for this case.

 5    Dated this 7th day of December, 2020.              Dated this 7th day of Decmeber, 2020.
 6    CISNEROS & MARIAS                                  LAW OFFICE OF MARK MAUSERT
 7
                                                         /s/ Mark Mausert
 8
      ____________________________                       ______________________________
 9    JANET C. PANCOAST, ESQ.                            MARK MAUSERT, ESQ.
      6671 S. Las Vegas Blvd.                            930 Evans Avenue
10    Building D, Suite 215                              Reno, NV 89512
      Las Vegas, NV 89119                                Attorneys for Plaintiff
11    Attorneys for Defendant

12
                                                   ORDER
13

14          IT IS HEREBY ORDERED that this matter be dismissed with prejudice; each side to bear
15   their own costs and fees.
16          Dated this 7th day of January, 2021

17
                                                   ____________________________
18
                                                   DISTRICT COURT JUDGE
19   Submitted by:
20   CISNEROS & MARIAS
21

22   _____________________________
     JANET C. PANCOAST, ESQ.
23   6671 S. Las Vegas Blvd.
     Building D, Suite 215
24   Las Vegas, NV 89119
     Attorneys for Defendant
25

26

27
                                                  2
28
               Case 3:20-cv-00458-RCJ-CLB Document 27
                                                   26 Filed 01/07/21
                                                            01/06/21 Page 3 of 3


Janet Pancoast

From:                              Brittaney Martin <Brittaney@markmausertlaw.com>
Sent:                              Monday, December 7, 2020 9:55 AM
To:                                Janet Pancoast
Subject:                           [EXTERNAL] RE: Harvill vs. TM&KKH - Stipulation for Dismissal


Hi Janet-
The stipulation looks good. You may affix Mark’s e-signature for filing with the court.

From: Janet Pancoast <janet.pancoast@zurichna.com>
Sent: Friday, December 4, 2020 12:49 PM
To: Mark Mausert <Mark@markmausertlaw.com>
Cc: Brittaney Martin <Brittaney@markmausertlaw.com>
Subject: Harvill vs. TM&KKH - Stipulation for Dismissal

        Please find attached the Stipulation for Dismissal. I have ordered the checks. If you will sign this and send it
back to me I would appreciate it. Normally, I require this before I order the check, but did not want any delay. Once I
confirm you received the checks, I will then sign the dismissal and submit it to the Court.

        If you want any revisions, please advise.


Janet C. Pancoast, Esq.
O: 702.562.7616
C: 702.325.7876



******************* PLEASE NOTE *******************
This message, along with any attachments, is for the designated recipient(s) only and may contain privileged,
proprietary, or otherwise confidential information. If this message has reached you in error, kindly destroy it without
review and notify the sender immediately. Any other use of such misdirected e-mail by you is prohibited. Where allowed
by local law, electronic communications with Zurich and its affiliates, including e-mail and instant messaging (including
content), may be scanned for the purposes of information security and assessment of internal compliance with company
policy.




                                                             1
